DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 6,581,423 to Lin.
	Lin discloses a door lock device, comprising: a housing (10) having a receiving space (cavity of the housing); an acting assembly (latch bolt assembly comprising 401, 402, 403) arranged in the receiving space and having a lock tongue (401); an operating assembly (50a, 50b) arranged in the receiving space and interlocked with a target handle (70, 71); and a regulating assembly (60) arranged in the receiving space, wherein when the operating assembly is regulated into an interlocking state through the regulating assembly, the target handle drives the acting assembly through the operating assembly to cause the lock tongue to extend or retract relative to the housing, and wherein when the operating assembly is regulated into an idle state through the regulating assembly, the operating assembly is unable to drive the acting assembly and the target handle is unable to be interlocked with the lock tongue (column 5, line 36-column 6line 12), as in claim 1.
Lin also discloses the operating assembly has at least one operating mechanism (50a, 50b) comprising a rotating member (503, 504) engaging with the target handle, a base body (501, 502) disposed around the rotating member, and a sheet body (505, 506) fixed on the base body and disposed around the rotating member, as in claim 2, wherein the sheet body has a stop arm (505b, 506b) for cooperating and actuating with the acting assembly, as in claim 3, as well as a sliding slot (501b, 502b) formed on a peripheral surface of the base body and in communication with the rotating member, as in claim 4, and where the operating mechanism further comprises a sliding block (507) engaging with the sliding slot to abut against or separate from the rotating member along the sliding slot, as in claim 5.
	Lin further discloses the acting assembly further comprises a lock tongue base (402) connected to the lock tongue and a fireproof sheet (403) displaceably disposed on the lock tongue base, wherein the fireproof sheet has a security post (403b) made of a hot melt material, the security post protrudes into and engages with the lock tongue base, and an acting post (404b) is arranged in the receiving space of the housing corresponding to the fireproof sheet, as in claim 6, and the regulating assembly comprises a button (601) pivotally connected to the housing and exposed from the receiving space, a first acting plate (602) and a second acting plate (603) arranged at opposite sides of the button, a rotating sheet (lever disposed between the respective actuating plates) axially connected to the housing and passing through the first and second acting plates, an elastic sheet (leaf spring holding the rotating sheet) connecting the rotating sheet and the housing, and a rotating plate (604) axially connected to the housing and elastically connected to the rotating sheet, such that in operation, the button is interlocked with one end of one of the first and second acting plates to cause another end of said one of the first and second acting plates to interlock with the rotating plate (figures 7-9), as in claim 7, as well as the regulating assembly comprises a button (60) pivotally connected to the housing and exposed from the receiving space, a rotating plate (604) axially connected to the housing, an electromagnetic valve (611) interlocked with the rotating plate, and a battery (612) actuating the electromagnetic valve, and wherein the button serves as an electrical switch for connecting the battery and the electromagnetic valve through wires (figure 10), as in claim 8.
Lin additionally discloses the regulating assembly comprises a button (601) pivotally connected to the housing and exposed from the receiving space, a first acting plate (602) and a second acting plate (603) arranged at opposite sides of the button, a rotating sheet (lever disposed between the respective actuating plates) axially connected to the housing and passing through the first and second acting plates, and a rotating plate (604) axially connected to the housing and elastically connected to the rotating sheet, and wherein a sleeve (aperture within the rotating plate) is formed at one end of the rotating sheet, and a positioning rod (pivot of the rotating plates) is vertically disposed on the housing and positioned in the sleeve, such that when the rotating sheet swings, the sleeve collides with the positioning rod (figures 7 and 8), as well as the regulating assembly comprises a rotating plate (604) axially connected to the housing and an electromagnetic valve (611) interlocked with the rotating plate (figure 10), as in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to door lock assemblies:

U.S. Patent Number 11,408,753 to Chen; U.S. Patent Number 10,907,381 to Lien; U.S. Patent Number 10,890,019 to Lien; U.S. Patent Number 10,626,634 to Verderaime et al.; U.S. Patent Number 10,508,471 to Chen; U.S. Patent Number 9,982,457 to Chen; U.S. Patent Number 7,698,918 to Geringer et al.; U.S. Patent Application Publication Number 2017/0175420 to Chen.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
September 9, 2022